ANDERSON, Judge:
This is an action for an alleged violation of the South Carolina Right-to-Work Act.1 The jury returned a verdict against Local 382 of the International Brotherhood of Electrical Workers (Local 382) in the amount of $82,560 actual damages and $25,000 punitive damages. A defense verdict was returned in favor of the other defendants. The trial court denied Local 382’s post-trial motions. The union appeals. We reverse.

FACTS/PROCEDURAL BACKGROUND

In September of 1948, N.G. Lewis joined Local 382 and remained a member until 1986. When he was initiated as a member of Local 382, Lewis signed an oath that he would abide by all of the provisions of the IBEW Constitution, its rules and laws, as well as those of Local 382. Article XXVII, Section 1, Subsection 17 of the IBEW Constitution prohibits members from “[w]orking for any ... company declared in difficulty with a [Local Union] or the I.B.E.W., in accordance with [the] Constitution.”
In 1986, Lewis was employed by United Electric Company (United) as a foreman whén United refused to sign a collective bargaining agreement with Local 382. Local 382 then petitioned the National Labor Relations Board to conduct a representation election among the employees of United to determine whether they wanted Local 382 to be certified as their exclusive bargaining representative. A majority of those United employees voted not to certify Local 382 as their exclusive bargaining representative.
*416On April 11, 1986, Local 382’s business manager, Davis S. Self, wrote a letter to United employees, including Lewis, who were members of Local 382. In the letter, Self informed the members that United had been declared “in difficulty” by the IBEW International President. Furthermore, the letter advised each Local 382 member that his membership in Local 382 could be in jeopardy if he continued his employment with United. Lewis was a member of the Executive Board of Local 382 at the time this notice was sent.
In a memo dated July 23, 1986, Lewis, citing personal and health reasons, resigned from the Executive Board of Local 382 effective July 25, 1986. Self sent Lewis a letter inviting him to attend the Union’s Executive Board meeting on September 12, 1986, at which time a complaint concerning his employment by United would be discussed.
After November 1986, Lewis ceased paying his union membership dues. As a result, Lewis was dropped as a member of Local 382 and the IBEW after he failed to pay his dues for six months. According to Article XXIII, Section 4 of the IBEW Constitution, “any member indebted to his [Local Union] for six (6) months’ full dues shall be dropped from membership by the [Financial Secretary]----” Furthermore, Article XXIII, Section 5 provides that “[m]embers in arrears forfeit all rights and previous standing in the I.B.E.W.”
In December of 1986, Ronald Goodale, a Local 382 member, filed internal union charges against Lewis because he continued to work for United in violation of Article XXVII, Section 1, Subsection 17 of the IBEW Constitution. On December 19, 1986, pursuant to Goodale’s charges, Local 382’s Recording Secretary notified Lewis a hearing before the Union’s trial board would be convened on January 9, 1987, at which time Lewis could answer the charges against him.
At the hearing, Lewis admitted he was working for United. He argued, however, he could not travel, due to a medical condition, to Augusta, Georgia to work for a contractor covered by the terms and conditions of a collective bargaining agreement negotiated by the IBEW Local Union in that area. The trial board agreed to delay, until it received information about the medical condition of Lewis, its decision whether Lewis had violated the IBEW Constitution by continuing to *417work for United after it was declared “in difficulty.” On January 19, 1987, Dr. Richard T. Alia wrote a letter advising that Lewis had been diagnosed with ulcerative proctitis in 1982, but that as of May 15,1984, the last time Lewis was seen by Dr. Alia’s late partner, the proctitis was in remission.
On February 13, 1987, the trial board again considered the charges against Lewis in light of Dr. Alia’s letter. The trial board decided Lewis had violated the IBEW Constitution by continuing to work for United after it was declared “in difficulty.” The board further decided to fine Lewis $2000.00, but indicated the fine would be suspended if Lewis terminated his employment by United and sought employment with a contractor who was a party to a collective bargaining agreement with Local 382 or some other IBEW Local Union.
In a letter dated February 16, 1987, the Local 382 Recording Secretary notified Lewis of the trial board’s disposition of the charges against him. The letter advised Lewis the $2,000.00 fine would be suspended if he would terminate his employment with United and accept employment with a union contractor within 30 days. Self, Local 382’s business manager, told Lewis he could obtain employment with a union contractor in Augusta, Georgia.
Lewis, who continued to work for United, never paid the $2,000.00 fine, nor did he appeal the trial board’s decision to the IBEW Vice President who has jurisdiction over Local 382. Additionally, Local 382 never took any action to collect the fine.
In a February 8, 1988 letter, the IBEW informed Lewis he was ineligible to receive retirement benefits from the IBEW Pension Benefit Fund because he was no longer a member in good standing.2 Article XII, Section 1(a)(1) of the IBEW Constitution sets forth the criteria for receiving retirement *418benefits from the IBEW Pension Benefit Fund. That section in pertinent part provides:
Sec. 1. An “A” member who retires from the electrical trade after January 1, 1967, shall be entitled to benefits in accordance with the following rules as to eligibility:
(a)(1) Normal Pension. An “A” member of the I.B.E.W. in continuous good standing with twenty (20) or more years immediately preceding his application, who has attained the age of sixty-five (65) years, shall receive pension benefits computed on the basis of two dollars ($2.00) per month for each full year of such continuous “A” membership.
In May 1988, Lewis retired from United. He lost his benefits and this suit followed.
On April 18, 1989, Lewis initiated this action seeking damages for violation of the South Carolina Right-to-Work Act, S.C.Code Ann. §§ 41-7-10 through -90 (Rev.1986 & Supp. 1995). Lewis alleged the defendants, acting individually and as agents of the defendant Local 382, interfered with his right to work, and caused him to lose his pension benefits and to suffer other damages. Lewis further claimed he paid dues and made contributions to the union and its pension plan with the expectation of drawing a pension when he retired.
On May 26,1989, the defendants filed a petition for removal in the United States District Court for the Columbia Division of South Carolina. Thereafter, Lewis petitioned for a remand to state court. On August 9,1989, the federal court remanded the case to state court “upon the ground that removal was improvident.”
The defendants moved to dismiss this action on several grounds: (1) the alleged violation of the Right-to-Work Act was preempted by § 301 of the Labor Management Relations Act (LMRA), 29 U.S.C. § 185; (2) the alleged violation of the Right-to Work Act was preempted by § 514(a) of the Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1144(a); (3) the Right-to-Work Act did not preclude Local 382 from enforcing its membership rules against members who violated them; and (4) the prior decision of Layne v. International Bhd. of Elec. Workers, 271 S.C. 346, 247 S.E.2d 346 (1978), was not applicable. Although it did not rule on the defendants’ motion to dismiss prior to trial, the trial court *419denied the motion when it was renewed as a motion for a directed verdict at the conclusion of the presentation of Lewis’ case-in-chief.
The jury returned a verdict in favor of the plaintiff3 against Local 382 on the right-to-work claim, but not against the individual defendants remaining in the case. Further, the jury awarded Lewis $82,560.00 in actual damages and $25,000 in punitive damages against Local 382. The jury also returned verdicts on the claim of outrage4 in favor of each of the defendants.
Local 382 immediately filed motions for judgment notwithstanding the verdict; remittitur or, in the alternative, for a partial new trial; and/or a reduction in the award of actual and punitive damages. On April 13, 1995, the trial court issued an order denying the defendants’ post-trial motions, affirming the award of punitive damages, and entering final judgment against Local 382 in the amount of $82,560, plus court costs, and $25,000 in punitive damages.

ISSUES

I. Did the trial court err in failing to dismiss the claim for violation of the South Carolina Right-to-Work Act because it is preempted by the Labor Management Relations Act?
II. Did the trial court err in failing to dismiss the claim for violation of the South Carolina Right-to-Work Act because it is preempted by the Employee Retirement Income Security Act?
III. Did the trial court err in failing to dismiss the claim for violation of the South Carolina Right-to-Work Act because the Act does not preclude unions from enforcing membership rules?
IV. Does the Court’s prior decision of Layne v. International Bhd. of Elec. Workers, supra, apply to this action?
*420Y. Did the trial court err in failing to reduce the jury’s award of actual and punitive damages?
LMRA5 PREEMPTION
Local 382 maintains the essence of Lewis’s claim is that the actions of the local union deprived him of his property interest in pension benefits provided by the IBEW Pension Benefit Fund. Since interpretation of the IBEW Constitution is essential to a determination of whether Lewis had a property interest in the pension benefits, the union contends § 301 of the LMRA preempts his state law claim.
Section 301 of the LMRA provides:
Suits for violation of contracts between an employer and a labor organization representing employees in an industry affecting commerce as defined in this chapter, or between any such labor organizations, may be brought in any district court of the United States having jurisdiction of the parties ____
29 U.S.C. § 185(a) (1978 & Supp.1996).
In Local 174, Teamsters, Chauffeurs, Warehousemen & Helpers v. Lucas Flour Co., 369 U.S. 95, 104, 82 S.Ct. 571, 577, 7 L.Ed.2d 593 (1962), the United States Supreme Court explained that “in enacting § 301 Congress intended doctrines of federal labor law uniformly to prevail over inconsistent local rules.” The prospect that “individual contract terms might have different meanings under state and federal law would inevitably exert a disruptive influence upon both the negotiation and administration of collective agreements.” Id. at 103, 82 S.Ct. at 576-77. The preemptive effect of § 301 is necessary “in order to ensure uniform interpretation of collective-bargaining agreements, and thus to promote the peaceable, consistent resolution of labor-management disputes.” Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 404, 108 S.Ct. 1877, 1880, 100 L.Ed.2d 410 (1988).
*421If a state law tort claim is founded on a duty that is created by a collective bargaining agreement and without existence independent of the agreement, then it is preempted by § 301. See Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 105 S.Ct. 1904, 85 L.Ed.2d 206 (1985). “[A] plaintiff covered by a collective-bargaining agreement is permitted to assert legal rights independent of that agreement, including state-law contract rights, so long as the contract relied upon is not a collective-bargaining agreement.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 396, 107 S.Ct. 2425, 2431, 96 L.Ed.2d 318 (1987) (emphasis in original). In Lingle, supra, the Court stated:
[Section] 301 pre-emption merely ensures that federal law will be the basis for interpreting collective-bargaining agreements, and says nothing about the substantíve rights a State may provide to workers when adjudication of those rights does not depend upon the interpretation of such agreements.
Lingle, 486 U.S. at 409,108 S.Ct. at 1883.
In discussing whether a state law claim is preempted by § 301 of the LMRA, our Supreme Court has adopted the following standard:
The United States Supreme Court has provided a test for determining whether a state law claim is preempted by § 301 of the LMRA. This test is one of whether the state claim exists independently of the collective bargaining agreement or whether it is “inextricably intertwined” with a consideration of the terms of the agreement. If the state claim does not exist independently of the agreement, it is preempted by federal law. In determining this issue, we look to whether the tort claim intrinsically relates to the nature and existence of the agreement. Questions that relate to what the parties to a labor agreement intended and what legal consequences were intended to flow from the contract must be resolved by reference to federal law regardless of whether these questions arise in the context of an action alleging breach of contract or liability in tort. Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 105 S.Ct. 1904, 85 L.Ed.2d 206 (1985). When assessing whether a state law remedy is “independent” of the collective bargaining agreement, we must examine whether resolution of the state *422claim requires construction of the collective bargaining agreement. Lingle v. Norge Division of Magic Chef, 486 U.S. 399, 108 S.Ct 1877, 100 L.Ed.2d 410 (1988). Whether a cause of action is subject to preemption depends upon the facts of the particular case and the relationship of the alleged tort to the contract must be determined on a case by case basis. Allis-Chalmers v. Lueck, supra. Our Court of Appeals has recognized this.
Nash v. AT & T Nassau Metals, 298 S.C. 428, 432, 381 S.E.2d 206, 208 (1989).
The United States Supreme Court has concluded that § 301 not only provides federal court jurisdiction over disputes involving collective bargaining agreements, but also authorizes the federal courts to fashion a body of federal law for the enforcement of such agreements. See Textile Workers Union v. Lincoln Mills, 353 U.S. 448, 77 S.Ct. 912, 1 L.Ed.2d 972 (1957). Accordingly, a preemption doctrine under § 301 has developed which was summarized in Lingle, supra:
[I]f the resolution of a state-law claim depends upon the meaning of a collective-bargaining agreement, the application of state law (which might lead to inconsistent results since there could be as many state-law principles as there are States) is pre-empted and federal labor-law principles— necessarily uniform throughout the nation — must be employed to resolve the dispute.
Lingle, 486 U.S. at 405-06,108 S.Ct. at 1881.
More recently, the United States Supreme Court extended the jurisdictional reach of § 301 to union constitutions. In Wooddell v. International Bhd. of Elec. Workers, Local 71, et al., 502 U.S. 93, 112 S.Ct. 494, 116 L.Ed.2d 419 (1991), the Court held § 301 confers subject matter jurisdiction upon the federal courts for suits by individual union members against their union for alleged breach of union constitutions. The Court further amplified the issue and held:
In concluding that the employee’s suit was one provided for by § 301, we observed that under a contrary holding there would be “ ‘[t]he possibility that individual contract terms might have different meanings under state and federal law [which] would inevitably exert a disruptive influence upon *423both the negotiation and administration of collective agreements.’ ” (citations omitted).
Similar considerations bear on this case. Congress expressly provided in § 301(a) for federal jurisdiction over contracts between an employer and a labor organization or between labor organizations. Collective-bargaining agreements are the principal form of contract between an employer and a labor organization. Individual union members, who are often the beneficiaries of provisions of collective-bargaining agreements, may bring suit on these contracts under § 301. Likewise, union constitutions are an important form of contract between labor organizations. Members of a collective-bargaining unit are often the beneficiaries of such interunion contracts, and when they are, they likewise may bring suit on these contracts under § 301. (emphasis in original).
If they could not, unacceptable consequences eould ensue. There is no doubt that IBEW could sue under § 301 to enforce Local 71’s contract with IBEW and there is no doubt that such a suit would be governed by federal law. If suit by an employee to enforce an interunion contract is not authorized by § 301 and the employee is remitted to state court and to state law, it is plain that the same contract terms might be given different meanings based solely on the identity of the party. This would exert the- disruptive influence our cases have spoken of.
Wooddell, 502 U.S. at 101-02,112 S.Ct. at 500.
Lewis relies on our Supreme Court’s decision of Nichols v. Amalgamated Clothing & Textile Workers Union, 305 S.C. 323, 408 S.E.2d 237 (1991), to support his position. In that case, the Supreme Court held an action by an elected manager of a local labor union to compel payment of his salary by the parent national labor union was not preempted by the NLRA. The Court noted it needed to focus only on the union’s constitution, by-laws, and prior practices to determine whether the plaintiff was entitled to payment of the wages he claimed were owed to him. However, since the Court decided Nichols, the United States Supreme Court issued the Wooddell opinion.
In light of Wooddell, Nichols is not precedential.
*424We conclude Lewis’s claim under the South Carolina Right-to-Work Act is substantially dependant upon an analysis of the IBEW Constitution. Thus, it is preempted by § 301 of the LMRA. Reference to the IBEW Constitution is necessary to determine whether Lewis had acquired a property interest in pension benefits at the time of the alleged wrongful acts by Local 382. Article XII, Section 1(a)(1) of the IBEW Constitution sets forth the criteria for receiving retirement benefits from the IBEW Pension Benefit Fund. Accordingly, because interpretation of the IBEW Constitution is essential to a determination of whether Lewis had any property rights in the pension benefit fund, the state law claim under the Right-to-Work Act is preempted by § 301.

ERISA PREEMPTION

Local 382 also argues the Right-to-Work claim of Lewis is preempted by § 514(a) of ERISA because it “relates to” an employee benefit plan. The union avers its alleged unlawful actions involved a benefit plan, i.e., Lewis’s right to receive a pension from the IBEW Pension Benefit Fund. Accordingly, the union asserts preemption is applicable because “[assuming, without conceding, that Mr. Lewis and other similarly situated former I.B.E.W. members have a property interest in pension benefits provided by the I.B.E.W. Pension Benefit Fund, I.B.E.W. Local Unions like Local No. 382 would be subject to conflicting obligations, despite the express provisions in the I.B.E.W. Constitution to the contrary.” Local 382 maintains § 514(a) of ERISA was intended to preclude such conflicting obligations.
We sketch the background of this issue cognizant that readers who hunger for more detail can find it in a myriad of reported cases.
ERISA expressly provides for the preemption of “any and all State laws insofar as they may now or hereafter relate to any employee benefit plan____” 29 U.S.C. § 1144(a) (1985). The “deliberately expansive” language of the preemption clause was “designed to ‘establish pension plan regulation as exclusively a federal concern.’” Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 46, 107 S.Ct. 1549, 1552, 95 L.Ed.2d 39 (1987) (quoting Alessi v. Raybestos-Manhattan, Inc., 451 U.S. *425504, 523, 101 S.Ct. 1895, 1906, 68 L.Ed.2d 402 (1981)). ERISA defines “employee benefit plan” as “an employee welfare benefit plan or an employee pension benefit plan or a plan which is both an employee welfare benefit plan and an employee pension benefit plan.” 29 U.S.C. § 1002(3) (Supp.1996). ERISA further defines “employee pension benefit plan” as:
any plan, fund, or program which was heretofore or is hereafter established or maintained by an employer or by an employee organization, or by both, to the extent that by its express terms or as a result of surrounding circumstances such plan, fund, or program—
(i) provides retirement income to employees,----
29 U.S.C. § 1002(2)(A)(i) (Supp.1996). Through enactment of ERISA, Congress intended “to promote the interests of employees and their beneficiaries in employee benefit plans.” Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 90, 103 S.Ct. 2890, 2896, 77 L.Ed.2d 490 (1983). Congress also intended to safeguard employers’ interests by “ ‘eliminating the threat of conflicting and inconsistent State and local regulation of employee benefit plans.’ ” Id. at 99, 103 S.Ct. at 2901.
We have recognized that while Congress intended for ERISA to preempt state laws insofar as they relate to any employee benefit plan, the preemption clause is not all encompassing. In Medical Park OB/GYN v. Ragin, 321 S.C. 139, 467 S.E.2d 261 (Ct.App.1996), we held:
In interpreting the scope of this preemptive language, the United States Supreme Court has held the phrase “relate to” should be given its broad, common sense meaning such that a state law “relates to” an employee benefit plan within the meaning of § 1144(a) if it has a “connection with or reference to” such a plan. As such, a state law may be subject to preemption under ERISA “even if the law is not specifically designed to affect such plans, or the effect is only indirect.” (citations omitted).
Id. at 143-44, 467 S.E.2d at 264 (state law claims of negligent misrepresentation, breach of fiduciary duty, and professional negligence do not “relate to” an ERISA plan when the claims are asserted against parties who allegedly advised plaintiff to adopt an ERISA plan and then misrepresented and/or failed *426to competently advise regarding the administration of the plan).
The IBEW Pension Benefit Fund is an “employee benefit plan” within the meaning of § 3(3) of ERISA, 29 U.S.C. § 1002(3) (Supp.1996). Therefore, the only question to be determined is whether Lewis’s state law claim “relates to” the IBEW Pension Benefit Fund.
A state law “relates to” an ERISA-governed employee benefit plan, within the purview of ERISA’s preemption clause, “if it has a connection with or reference to such a plan.” Shaw, 463 U.S. at 97, 103 S.Ct. at 2900. Further, a state law “relates to” an ERISA plan if the rights or restrictions it creates are predicated on the existence of such a plan. See District of Columbia v. Greater Washington Bd. of Trade, 506 U.S. 125, 113 S.Ct. 580, 121 L.Ed.2d 513 (1992); Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 111 S.Ct. 478, 112 L.Ed.2d 474 (1990). Thus, the state law may be preempted even though it has no direct nexus with an ERISA plan if its effect is to dictate or restrict the choices of an ERISA plan with regard to its benefits, structure, reporting, or administration.
Lewis seeks to recover as damages from the local union the pension benefits he claims he would have been entitled to but for the action of Local 382. The resolution of this claim directly affects the pension fund as it potentially alters the criteria for receipt of benefits. In this particular case, we hold the state law claim “relates to” an employee benefit plan within the scope of ERISA’s preemption clause. Accordingly, Lewis’s state law claim under the Right-to-Work Act is preempted.

LOCAL POLICY CONCERNS

Lewis contends his claim is not preempted by federal law because the union’s conduct in this case is of merely peripheral concern to federal law and touches interests so deeply rooted in local policy and responsibility that courts should not assume that Congress intended to preempt the application of state law. Our state Supreme Court addressed this principle in Kimbrell v. Jolog Sportswear, Inc., 239 S.C. 415, 123 S.E.2d 524 (1962). In Kimbrell, the Court held an action by employ*427ees against an employer and union to recover damages for tortious withholding of wages was not an action to regulate labor relations and was a matter in which the state had a compelling state interest. Accordingly, the claim was not preempted by federal labor law. However, the Court noted “[t]he prosecution of the present action for damages causes no conflict with federal jurisdiction. The National Labor Relations Act affords no remedy to plaintiffs for the wrongs done them.” Id. at 421, 123 S.E.2d at 527 (emphasis added).
In this case, there is a direct conflict between Lewis’s right-to-work claim and the LMRA and ERISA. Therefore, Kimbrell does not support Lewis’s contention that his claim is excepted from federal preemption.

EFFECT OF REMAND

Lewis argues the union is precluded from raising the preemption issue in state court after remand from the federal court. When Lewis filed his complaint in state court, the union filed a petition for removal in the federal district court asserting ERISA preempted the application of the South Carolina Right-to-Work Act. Lewis filed a motion to remand in the district court contending the action was not brought under federal law, but solely under state law for a cause of action arising out of the South Carolina Right-to-Work Act. The federal court granted the motion of Lewis to remand “upon the ground that removal was improvident.”
In support of his argument, Lewis relies upon the cases of Osteen v. Atlantic Coast Line R.R., 119 S.C. 438, 112 S.E. 352 (1922), and Howell v. Hartford Accident & Indem. Co., et al., 160 S.C. 549, 159 S.E. 380 (1931). Those cases state the proposition that a decision by a federal court to remand a case to state court is not judicially reviewable. However, that proposition does not answer the question of whether the federal court order precludes a state court from considering preemption arguments after remand.
In Nutter v. Monongahela Power Co., 4 F.3d 319 (4th Cir.1993), the Fourth Circuit Court of Appeals held a district court’s findings in a remand order concerning complete preemption under ERISA and LMRA did not have a preclusive *428effect and any issues decided incident to remand could be relitigated in state court. The court further enunciated:
Federal law determines the preclusive effect of federal orders on a question of federal law, regardless of whether the court applying the federal judgment is state or federal. The most significant factor in determining the preclusive effect of a district court’s findings incident to remand is the unavailability of appellate review under § 1447(d). “Under contemporary principles of collateral estoppel,” the unavailability of appellate review “strongly militates against giving” a judgment preclusive effect. While the availability of appellate review is not “always an essential predicate of estoppel,” we do not believe the district court’s jurisdictional findings incident to remand should preclude relitigation of the same issues in state court. Accordingly, we hold that the district court’s jurisdictional findings regarding complete preemption have no preclusive effect. Under our holding, any issues that the district court decided incident to remand may be relitigated in state court, (citations omitted).
Nutter, 4 F.3d at 321-22.
We find Nutter dispositive of the procedural argument of Lewis.

EFFICACY OF SOUTH CAROLINA RIGHT-TO-WORK ACT

Additionally, Local 382 asserts the South Carolina Right-to-Work Act cannot be interpreted broadly enough to prohibit enforcement of its membership rule against union members who continue to work for employers determined to be “in difficulty.”
South Carolina Code Ann. § 41-7-20 (Rev.1986 & Supp. 1995) provides:
Any agreement or combination between any employer and any labor organization whereby persons not members of such labor organizations shall be denied the right to work for such employer or whereby such membership is made a condition of employment, or of continuance of employment by such employer, or whereby any such union or organization acquires an employment monopoly in any enterprise, is *429hereby declared to be against public policy, unlawful and an illegal combination or conspiracy.
South Carolina Code Ann. § 41-7-70 (Rev.1986 & Supp. 1995) provides in pertinent part as follows:
It shall be unlawful for any person, acting alone or in concert with one or more persons:
(1) By force, intimidation, violence or threats thereof,, or violent or insulting language, directed against the person or property, or any member of the family of any person (a) to interfere, or attempt to interfere, with such person in the exercise of his right to work, to pursue or engage in, any lawful vocation or business activity, to enter or leave any place of his employment, or to receive, ship or deliver materials, goods or services not prohibited by law or (b) to compel or attempt to compel any person to join, or support, or refrain from joining or supporting any labor organization.
The LMRA generally prohibits employers from discriminating against employees based on their union affiliation or activities, but § 8(a)(3) of the LMRA, 29 U.S.C. § 158(a)(3) (1973 & Supp.1996), expressly permits labor unions and employers to agree that membership in the labor union is a condition of employment, i.e., union security agreements. However, § 14(b) of the LMRA, 29 U.S.C. § 164(b) (1978 & Supp.1996), provides that, while union security agreements are permissible as a matter of federal law:
[n]othing in this subchapter shall be construed as authorizing the execution or application of agreements requiring membership in a labor organization as a condition of employment in any State or Territory in which such execution or application is prohibited by State or Territorial law.
As noted by our Supreme Court, “the evils to which the legislative intent and the remedial purpose of the statute were directed were: (1) union control of employment on the one hand; and (2) employer boycott of, or insistence upon, union labor on the other.” Branham v. Miller Elec. Co., 237 S.C. 540, 546, 118 S.E.2d 167, 170 (1961) (company’s freedom to hire and fire employee at its pleasure is subject to the limitation that neither the hiring nor the firing may be *430grounded or conditioned upon union membership or nonmembership, referral or nonreferral, approval or nonapproval).
Lewis’s claim has nothing to do with compulsory unionism, the focus of § 14(b) of the LMRA This controversy is not about any agreement between Local 382 and an employer. Rather, it is about the union’s ability to enforce its internal rules against its members who joined voluntarily, and who are free to resign at any time. See Pattern Makers’ League v. National Labor Relations Board, 473 U.S. 95, 105 S.Ct. 3064, 87 L.Ed.2d 68 (1985).
Since South Carolina is a right-to-work state and employees cannot be compelled to join unions, an employee’s decision to join a union and abide by its rules is voluntary. The union’s purpose in requiring its members to work only for employers with whom it has a collective bargaining agreement is to be able to offer employers access to skilled workers as the benefit of signing a contract. However, even if the union obtains a contract, that agreement does not give it control over the employment pool because the union cannot compel employees working under the contract to join as a condition of employment. Therefore, Local 382’s actions in this case did not violate the Right-to-Work Act because Lewis’s claim does not involve compulsory unionism.

LAYNE v. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 382

In Layne v. International Bhd. of Elec. Workers, Local 382, 271 S.C. 346, 247 S.E.2d 346 (1978), the Supreme Court affirmed the trial court’s denial of the local union’s demurrer to the complaint in a Right-to-Work claim. Layne, a union member for over thirty-five years, alleged he paid dues with the expectation of drawing a pension upon his retirement. He further alleged the union expelled him from membership because he was working on a construction project with nonunion members. Layne averred the union’s action was a violation of the South Carolina Right-to-Work Act and, as a result, he suffered damages “ ‘in that he lost the benefit of monies paid to Defendants over thirty-five years.’ ” Id. at 348-49, 247 S.E.2d at 348. On appeal, the union argued the complaint failed to state a cause of action because the conduct *431complained of did not constitute a violation of the Right-to-Work Act. The Supreme Court disagreed and held:
[T]he attempt to coerce the plaintiff from engaging in the particular employment by means of threatening his expected retirement benefits constitutes a tortious violation of the Right to Work Act.
Applying [Section 41-7-70] to the facts alleged in the complaint, it can reasonably be said that the union’s actions constituted coercion and intimidation directed against the plaintiff and his property which was designed to effect compulsory support of the union and accomplish union control of the plaintiff’s employment.
Layne, 271 S.C. at 350,247 S.E.2d at 348.
Based upon the facts of this case, we conclude Layne is distinguishable. Layne was decided on a demurrer and the Court considered the factual allegations to be admitted. Id. In that respect, the Court considered as admitted the fact that Layne had a property interest in his expected pension benefit.
In contrast to Layne, this case was tried on its facts and the record is devoid of any evidence establishing that, at the time he was disciplined, Lewis had any vested right to future pension benefits from the IBEW. Rather, the evidence demonstrated Lewis had a contract with the union which would entitle him to pension benefits in the future if he fulfilled certain conditions set forth in the IBEW Constitution. The conditions could not be satisfied until the member became eligible to apply for the pension benefit. Therefore, the benefit could not vest and the member would not obtain any property right in the benefits. Because Lewis did not satisfy the required conditions, he never acquired a property interest in the IBEW Pension Benefit Fund. As a result, we conclude there is no evidence of a “threat against property” and the Layne case is not controlling.

CONCLUSION

Based upon the above analysis, we conclude Lewis’s action for an alleged violation of the South Carolina Right-to-Work Act is preempted by both LMRA and ERISA. The trial court erred in denying the union’s trial and post-trial motions. *432Accordingly, the decision of the trial court is reversed and the case is remanded for a dismissal due to a lack of subject matter jurisdiction.
REVERSED AND REMANDED.6
GOOLSBY, J., concurs.
CURETON, J., dissents in a separate opinion.

. S.C.Code Ann. §§ 41-7-10 through -90 (Rev.1986 & Supp.1995).


. The letter, which was signed by Jack F. Moore, an IBEW Trustee, in relevant part provided:
Records in this office indicate that you were an "A” member of the IBEW from September 1948 through November 1986. When you did not tender any further dues thereafter, you were dropped from membership and, as you know, when a member of the IBEW is dropped from membership, he immediately forfeits any claim to IBEW pension or death benefits as a consequence of his "A” membership in the IBEW.


. N.G. Lewis died on July 9, 1990. Thereafter, his son, Michael O. Lewis, was appointed personal representative of Lewis’s estate and substituted as plaintiff in this action.


. Lewis also brought an action for outrage. However, there is no appeal from the jury’s verdict for the defendants on that issue.


. The parties refer to the preemption as § 301 of the National Labor Relations Act. In 1947, Congress enacted the Labor Management Relations Act which encapsulated the old National Labor Relations Act and added many sections.


. Due to our disposition of the preceding issues, we find it unnecessary to consider the last issue stated by the union.